Case 17-43890-elm13 Doc 47 Filed 06/05/19          Entered 06/05/19 14:31:01       Page 1 of 3



Richard M. Weaver
State Bar No. 21010820
5601 Airport Freeway
Ft. Worth, TX 76117
817-222-1108
817-222-1168 (fax)

                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

IN RE:
Angel Ree Sansom                             §             CASE NO.: 17-43890-13
xxx-xx-7205                                  §
                                             §
                                             §             CHAPTER 13
                                             §
                                             §
2315 Westbrook Drive                         §
Carrollton, TX 75007                         §
                                             §
                                             §
         Debtor(s)                           §             JUDGE Edward L. Morris


           AMENDED DEBTOR'S(S') MODIFICATION OF CHAPTER 13 PLAN
                         AFTER CONFIRMATION
                             DATE: June 5, 2019

To the Honorable Bankruptcy Judge:

Pursuant to 11 USC 1329 the Debtor request the following modification(s) to the Debtor's(s')
Confirmed Chapter 13 Plan herein:

                                            HISTORY OF CASE

PETITION DATE: September 25, 2017                          TOTAL PAID IN: $ 33,450.00
341 DATE:      October 31, 2017                            AMOUNT DUE:     $ 35,340.00
CONFIRMATION: January 5, 2018                              OLD PLAN BASE : $ 65,580.00


             MODIFICATION(S) OF DEBTOR'S(S') PAYMENTS TO TRUSTEE

Change monthly payment amount from $1,890.00 per month to the following:
$1,890.00 per month for 6 more months, then $2,410.00 per month for the final 34 months.

The above changes(s) will result in a new "BASE AMOUNT" (total payments due to the
Trustee under the Plan, if all payments are timely made) of $126,730.00.
Case 17-43890-elm13 Doc 47 Filed 06/05/19                       Entered 06/05/19 14:31:01                  Page 2 of 3



                                                        AND

Plan payments to the Trustee as listed above will resume on or before June 25, 2019
(within 30 days from this request).



                       MODIFICATION OF PAYMENTS TO CREDITOR(S)

Change treatment of the following claim:

Name     Collateral        Treatment          No.      Class    Sched Amt          Claim Amt         %Rate Value

ADD:
First   House              Pro-Rata         **      Secured    $12,752.48          $12,752.48       ----      ---
United
Bank
& Trust

** No Claim has been assigned by the Trustee yet, but this post petition claim is per the Mortgage Company's
Response to the Mid-Case Audit, but to the Trustee failing to pay the correct mortgage payment for months.
See Exhibit A

On secured claims if collateral is shown as surrender and if collateral is real property, then automatic stay is
terminated as to creditor as of surrender date permit said creditor to conduct a non-judicial foreclosure sale, pursuant
to General Order 2017-01, paragraph 4e.

                                    DEBTOR'S(S') ATTORNEY FEES

Debtor's(s') attorney shall be allowed an additional fee for this Modification in the total amount of
$400.00, of which $400.00 will be paid through the plan by the Trustee pro rata, after payments specified
monthly and before any other pro rata payments.

                                   REASON(S) FOR MODIFICATION

This Modification is requested for the following reason(s):

________X_______           (1) To Cure plan arrears to the Trustee, if any, at the time if this Modification.

_________________          (2) To provide or modify treatment for Secured, Priority or Unsecured claim not

                                 previously provided for.

_________________          (3) To make plan sufficient (based on allowed claim).

________X________ (4) To modify the Unsecured Creditors' Pool to $0. Debtor's Plan was
Confirmed at $0 Plan.

_________________          (5) To modify percentage to Unsecured Creditors in a pre 10/17/05 case from
                                ____________% to __________%.

________X________ (6) Other: Add the post petition mortgage arrears with First United Bank and
Trust, per the Mid Case Audit. This case has always been a Conduit Plan, but the Trustee failed to pay
Case 17-43890-elm13 Doc 47 Filed 06/05/19                 Entered 06/05/19 14:31:01     Page 3 of 3



the correct amount to the Mortgage Company for the on-going payment, by failing to read the mortgage
Proof of Clam Correctly. Debtor is filing this Modification to correct the Trustee's mistake.


EXCESS BASE AMOUNT
        To the Extent the Base amount exceeds the amount needed to pay all allowed Secured,
Priority, and Administrative Claims, unless otherwise provided by a Trustee's Modification or
ordered of the Court, such excess shall not be disbursed by the Trustee.

All other provisions as set forth in the last confirmed plan remain the same.



DATE: 06/05/2019                                                  BY: /s/ Richard M. Weaver
                                                                      Richard M. Weaver
                                                                      State Bar No.: 21010820
                                                                      5601 Airport Freeway
                                                                      Ft. Worth, TX 76117
                                                                      Phone No.:(817)222-1108
